    Case 2:20-cv-11734-KM Document 16 Filed 09/14/20 Page 1 of 22 PageID: 1397




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
_________________________________________
GUILHERME B.V.,                           :
                                          :
            Petitioner,                   :   Civ. No. 20-11734 (KM)
                                          :
      v.                                  :
                                          :
JOHN TSOUKARIS, et al.,                   :   OPINION
                                          :
            Respondents.                  :
_________________________________________ :

KEVIN MCNULTY, U.S.D.J.

                                      I.      INTRODUCTION

        Petitioner, Guilherme B.V., 1 is an immigration detainee currently held at Essex County

Correctional Facility (“ECCF”), in Newark, New Jersey. He is proceeding by way of counsel with

a Petition for a Writ of Habeas Corpus pursuant to 28 U.S.C. § 2241, as well as a Motion for a

Temporary Restraining Order (“TRO”). (DE 1; DE 2.) 2 Both filings seek Petitioner’s immediate

release from detention based upon the current COVID-19 pandemic and Petitioner’s underlying

health conditions. Respondents oppose both the petition and motion for a TRO. (DE 9.) Pursuant

to Local Civil Rule 78.1, this matter is decided without oral argument. For the reasons set forth

below, the petition and motion will be denied.




1
         Consistent with guidance regarding privacy concerns in social security and immigration cases by
the Committee on Court Administration and Case Management of the Judicial Conference of the United
States, Petitioner is identified herein only by his first name and last initial.
2
          Although Petitioner classifies his motion as one for an immediate temporary restraining order, I
treat it as one for a preliminary injunction. See Hope v. Warden York Cty. Prison, No. 20-1784, - F.3d -,
2020 WL 5001785, at *1 (3d Cir. Aug. 25, 2020) (noting orders that released immigration detainees due to
COVID-19 pandemic were in effect mandatory preliminary injunctions).
    Case 2:20-cv-11734-KM Document 16 Filed 09/14/20 Page 2 of 22 PageID: 1398




                                        II.     BACKGROUND

A.      Procedural History

        Petitioner is a 38-year-old native and citizen of Brazil. (DE 9-7 at 1.) Petitioner entered the

United States in 2005 and has resided here since that time. (DE 1-10 at 6.) In June 2011 Petitioner

was arrested and charged with simple assault and terroristic threats. (DE 9-7 at 3.) All charges

were later dismissed. (Id.) However, on June 20, 2011, while at the Monmouth County

Correctional Center, Petitioner encountered Immigration and Customs Enforcement (“ICE”). (Id.

at 2.) After ICE officers determined that Petitioner had entered the United States without first

having been inspected or paroled, they issued him a Notice to Appear (“NTA”), took him into ICE

custody, and placed him in removal proceedings. (Id. at 2–3.)

        On September 21, 2011, an Immigration Judge (“IJ”) released Petitioner from custody on

$7,500 bond. (Id. at 3.) On August 12, 2015, Petitioner was arrested on domestic violence charges

and his bond was revoked. (Id.; DE 9-10 at 4.) He was subsequently re-detained by ICE. (DE 9 at

16.) On March 23, 2016, an IJ released Petitioner on $10,000 bond. (DE 9-7 at 3.) Petitioner was

re-arrested on March 31, 2019 and charged with terroristic threats and possession of a weapon.

(Id. at 2–3.) 3 On September 10, 2019, an IJ denied Petitioner’s request for bond, finding that he

was a danger to the community and presented a risk of flight. (DE 9-8.) According to Respondents,

Petitioner reserved the right to appeal the IJ’s decision on bond, but does not appear to have ever

appealed the decision. (DE 9 at 16.)

        On November 21, 2019, an IJ ordered Petitioner removed from the United States. (DE 9-

9.) The IJ denied Petitioner’s application for withholding of removal under the Section 241(b)(3)


3
        The status of Petitioner’s charges from August 12, 2015 and March 31, 2019 is unclear. Although
Petitioner states that these charges have been dismissed, the document Petitioner cites to in support of that
contention lists some of those charges as “still pending.” (DE 11 at 11; DE 9-7 at 2–3.)

                                                     2
 Case 2:20-cv-11734-KM Document 16 Filed 09/14/20 Page 3 of 22 PageID: 1399




of the Immigration and Nationality Act (“INA”), as well as his application for withholding of

removal under the Convention Against Torture. (Id.) Petitioner appealed the decision to the Board

of Immigration Appeals (“BIA”), but later withdrew that appeal. (DE 9-10 at 2.) He remains

detained pursuant to a final order of removal under 8 U.S.C. § 1231(a)(6). Respondents state that

since May 2020, Petitioner has failed to comply with the Government’s efforts to deport him. (DE

9 at 16–17; DE 9-11.) As a result, Petitioner has been issued at least two Notices of Failure to

Comply pursuant to 8 C.F.R. § 241.4(g). (DE 9-11.) These apparently relate to the ministerial acts

required to obtain the necessary travel documents required for removal.

       On August 27, 2020, Petitioner filed the instant habeas petition and motion for a TRO

seeking his immediate release from detention. (DE 1; DE 2.) Petitioner argues that, given his

underlying health conditions, his continued confinement at ECCF during the current pandemic

violates his Fifth and Fourteenth Amendment Due Process rights. (DE 1 at 29.) On September 2,

2020, Respondents filed opposition to both the petition and motion for a TRO. (DE 9.) Petitioner

thereafter filed a reply. (DE 11.) The matter is now fully briefed and ripe for disposition.

B.     Petitioner’s Health

       Pertinent to this matter is Petitioner’s health and medical history. Petitioner suffers from

multiple medical conditions, including obesity, a history of smoking, moderate asthma, and a mood

disorder. (DE 1 at 22–23.) In support of his petition, Petitioner provided a declaration from Dr.

Kim Griswold who reviewed Petitioner’s medical records and opines on whether Petitioner’s

medical history creates a risk that he will suffer significant harm or death if infected by COVID-

19. (DE 3.)

       With respect to Petitioner’s obesity, his medical records reveal that he has a Body Mass

Index (“BMI”) of 33.7. (Id. at 8; DE 10-1 at 263.) Dr. Griswold states that obesity is defined as a



                                                  3
 Case 2:20-cv-11734-KM Document 16 Filed 09/14/20 Page 4 of 22 PageID: 1400




BMI of 30 or above, and that the Centers for Disease Control (“CDC”) has identified obesity as a

condition that places individuals at increased risk for severe illness from COVID-19. (DE 3 at 8);

see also Ctrs. for Disease Control and Prevention, People with Certain Medical Conditions,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-

conditions.html (last visited Sept. 14, 2020). Dr. Griswold also cites to research which indicates

obesity “is a major risk factor for complications from COVID-19.” (DE 3 at 8.)

       As for Petitioner’s history of smoking, Dr. Griswold asserts this history also places

Petitioner at high risk for serious illness or death from COVID-19. (Id. at 9.) Petitioner’s medical

records indicate that he smoked a pack of cigarettes a day for twenty-five years. (DE 10-1 at 140.)

Dr. Griswold states that smoking on its own causes damage to the respiratory system and there is

“evidence to suggest that smoking is associated with adverse outcomes in COVID-19, including

death.” (DE 3 at 9.) Dr. Griswold also submits that Petitioner’s medical records reveal a diagnosis

of Chronic Obstructive Pulmonary Disease (“COPD”), which is often the result of long-term

tobacco use and is a “known risk factor for COVID-19.” (Id.; DE 10-1 at 223–26, 242–45.) The

Court notes that the CDC has also listed COPD as a medical condition which places an individual

at increased risk of severe illness from COVID-19. See Ctrs. for Disease Control and Prevention,

People with Certain Medical Conditions, https://www.cdc.gov/coronavirus/2019-ncov/need-

extra-precautions/people-with-medical-conditions.html (last visited Sept. 14, 2020).

       As for Petitioner’s asthma, Dr. Griswold states that Petitioner does suffer from moderate

asthma, a condition which the CDC has recognized might be associated with an increased risk of

severe illness from COVID-19. (Id. at 10); see also Ctrs. for Disease Control and Prevention,

People with Certain Medical Conditions, https://www.cdc.gov/coronavirus/2019-ncov/need-




                                                 4
    Case 2:20-cv-11734-KM Document 16 Filed 09/14/20 Page 5 of 22 PageID: 1401




extra-precautions/people-with-medical-conditions.html (last visited Sept. 14, 2020). 4 Dr.

Griswold cites to the American Lung Association who “confirms that children and adults with

asthma are at higher risk of complication [if infected].” (DE 3 at 10.) Dr. Griswold opines that the

combination of Petitioner’s history of moderate asthma, history of smoking, and COPD place him

at even higher risk of serious illness from COVID-19. (Id.)

         Finally, with regard to Petitioner’s mood disorder, Dr. Griswold states that Petitioner’s

“diminished mental health makes him more vulnerable to serious health complications because it

undermines his immune system.” (Id. at 9.) Additionally, Dr. Griswold states that the medications

Petitioner takes for his mental health conditions can also weaken his immune system, thereby

creating further risk of serious illness from COVID-19. (Id.)

        Dr. Griswold concludes her declaration by stating that the only way to adequately protect

Petitioner from the risk that COVID-19 presents is to release him from detention. (Id. at 11.)

C.      Conditions at ECCF

          i.    Respondents’ Evidence Regarding the Conditions at ECCF

        Also pertinent to this petition are the conditions of confinement at ECCF. To describe the

measures Respondents have undertaken to thwart the spread of COVID-19 at ECCF, Respondents

provide the declaration of Alfaro Ortiz, the director of the facility. (DE 9-5.) Mr. Ortiz states that

since early March 2020, ECCF has enacted numerous measures to ensure the health and safety of

detainees during the COVID-19 outbreak. (Id. at 4.) The protocols are lengthy and detailed, and I

summarize them only briefly.


4
         I note that CDC guidance currently provides two categories of medical conditions related to
COVID-19: conditions that do place individuals at increased risk of severe illness from COVID-19 and
conditions that might place someone at increased risk. See Ctrs. for Disease Control and Prevention, People
with      Certain      Medical     Conditions,     https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-conditions.html (last visited Sept. 14, 2020). While obesity and COPD
fall within the first category, moderate asthma falls within the second. Id.

                                                    5
 Case 2:20-cv-11734-KM Document 16 Filed 09/14/20 Page 6 of 22 PageID: 1402




        Currently, ECCF houses approximately 74% of its maximum capacity. (Id. at 1–2.)

Detainees are housed separately from inmates. (Id. at 1.) Each detainee housing unit can hold

approximately 60 people, but that number has been reduced to 48 in the wake of COVID-19. (Id.

at 2.) Each cell within the housing unit contains two bunk beds. (Id.) The bunk beds are not,

however, spaced six feet apart “based on how the beds are constructed.” (Id.) The cells are located

around the perimeter of the housing unit and in the center of the unit there is a seating area and

recreation area. (Id.) The spacing within the units allows for detainees to practice social distancing

of the recommended six feet. (Id.)

        Since the COVID-19 outbreak, meals are provided to detainees within their cells or in the

recreation area of the housing unit in order to avoid congregating. (Id. at 6.) ECCF has modified

recreation groups to limit close interaction with other detainees and has reduced the number of

individuals permitted to take recreation at the same time in order to foster social distancing. (Id. at

8.) Staff regularly remind detainees to maintain social distance if they observe detainees not doing

so. (Id. at 3.) The facility has educated detainees in multiple languages and formats about COVID-

19 and best practices to prevent the spread of the virus. (Id. at 11.) There are signs posted

throughout the facility, public service announcements are played on video screens, and live and

video presentations are given about COVID-19. (Id. at 2, 11.) Staff interacting with detainees wear

masks at all times. (Id. at 9.)

        ECCF has hired additional staff to increase the cleaning and sanitizing of their facility. (Id.

at 6.) Each housing unit is sanitized no fewer than “three times per day.” (Id.) The common spaces

and equipment are regularly sanitized, and communal telephones and tablets are cleaned between

uses by a “designated detainee” who is supervised by ECCF staff. (Id. at 11.) Toilets are also




                                                  6
 Case 2:20-cv-11734-KM Document 16 Filed 09/14/20 Page 7 of 22 PageID: 1403




cleaned between uses by designated cleaners. (Id.) Cleaning agents are available in the communal

showers for detainees to clean the areas themselves between uses. (Id.)

        For safety and security reasons, the facility does not provide hand sanitizer to detainees.

(Id. at 10.) However, detainees have “free access to soap.” (Id.) Detainees have unlimited access

to soap and water, and some detainees keep multiple bars of soap in their personal areas. (Id. at

14.) ECCF receives deliveries of soap every three days and detainees are permitted to have four or

five bars of soap at a time. (Id. at 14–15.) The facility is encouraging detainees to use soap as

frequently as possible and individuals can request additional soap at any time. (Id. at 15.)

Disinfectant spray is available for detainees to use upon request. (Id. at 14.) Since disinfectant

spray contains bleach, and therefore can be a safety/security hazard, detainees may not keep the

disinfectant spray with them. (Id.) However, at the beginning of every shift, each correctional

officer is issued a bottle of disinfectant spray to use throughout their shift. (Id. at 15.) The spray

bottle is replenished as necessary and ECCF is encouraging staff and detainees to use the spray

often and liberally. (Id.)

        As for medical care, ECCF is following the testing guidance issued by the CDC. (Id. at

12.) Detainees who complain of illness are “immediately evaluated by medical staff.” (Id.) If a

detainee exhibits signs or symptoms of COVID-19, they are provided with a surgical mask. (Id.)

Individuals with moderate to severe symptoms are transported to the local hospital for evaluation.

(Id.) Individuals with mild symptoms are placed in a designated quarantine area. (Id.) Anyone who

is symptomatic and awaiting test results is started on anti-viral medications and their vitals are

monitored on a daily basis. (Id. at 13.)

        As of August 26, 2020, there are 21 inmates and detainees in quarantine. (Id. at 13.) ECCF

is taking a “proactive” approach to quarantine and is quarantining anyone: (1) who was in close



                                                  7
    Case 2:20-cv-11734-KM Document 16 Filed 09/14/20 Page 8 of 22 PageID: 1404




contact with an officer or staff member who tested positive for COVID-19; (2) who was in close

contact with a detainee or inmate who tested positive; (3) who was in close contact with a detainee

or inmate who reported symptoms; (4) exhibits mild symptoms themselves; or (5) tested positive

pursuant to ECCF’s rapid antibody screening. (Id.) Those in quarantine are placed in single

occupancy cells which have closed walls and doors. (Id.)

        Detainees who are asymptomatic but have been exposed to someone with confirmed

COVID-19 are housed together in a practice referred to as “cohorting.” (Id.) If, after fourteen days,

no new cases develop, cohorting is discontinued. (Id.) ECCF has conducted medical reviews of

each detainee at ECCF and those with chronic conditions that place them at higher risk for severe

illness if infected are placed in a “special needs unit if those conditions are not well controlled.”

(Id. at 18.) If a detainee’s condition is well-controlled, they remain in the general population. (Id.)

        Mr. Ortiz’s declaration states that as of August 23, 2020, the following is a cumulative list

of individuals that have tested positive for COVID-19 at ECCF: eight ICE detainees; 21 county

inmates; 97 members of the ECCF correctional staff; and four members of the civilian staff. (Id.

at 17.) That list, as noted is cumulative since the beginning of the COVID-19 outbreak. There have

been no new positive cases among detainees for the past 12 weeks, among inmates for the past six

weeks, among correctional staff for the past two weeks, or among civilian staff for at least 15

weeks. (Id.)

         ii.   Petitioner’s Evidence Regarding the Conditions at ECCF

        To describe the conditions that he is personally experiencing at ECCF, Petitioner provides

his own declaration dated August 18, 2020. (DE 1-10.) 5 I summarize his statement briefly.

5
        Petitioner has also submitted the declaration of Ms. Rosa Santana who works with immigration
detainees at ECCF and is familiar with the facility, as well declarations from Dr. Rupa Patel, who is an
infectious diseases specialist and who opines as to the effectiveness of ECCF’s COVID-19 protocols. (DE
1-1; DE 1-11; DE 11-1.)

                                                   8
 Case 2:20-cv-11734-KM Document 16 Filed 09/14/20 Page 9 of 22 PageID: 1405




Petitioner is currently sharing a cell with another detainee. (Id. at 4.) He states that there is no room

to socially distance from his cellmate and that the bunk beds are arranged “less than a meter apart”

so he and his cellmate “must be very close together when we sleep.” (Id.) When permitted time in

the common area, Petitioner states there are often 30 to 40 men in the area who are not practicing

social distancing and are not wearing masks. (Id.) Petitioner states that a detainee only receives a

mask if they are assigned to a special duty, such as cleaning. (Id.)

        Petitioner states that the detainees share communal items, but he rarely observes the other

detainees using the available cleaning supplies to sanitize the items after use. (Id.) Petitioner has

received some cleaning supplies for his cell, but the water provided is “not always changed

between cells and is often very dirty.” (Id.) Petitioner states that only a few of the guards wear face

masks, and he fears coronavirus will spread because the guards “go in and out of the jail every day

and are exposed to new places where they may get coronavirus.” (Id. at 5.) Petitioner is fearful of

contracting COVID-19 but states that even if he remained inside his cell all day to avoid interaction

with others, he would still be unable to socially distance himself from his cellmate. (Id. at 4.)

                                      III.    JURISDICTION

        Historically, conditions of confinement claims have been brought pursuant to 42 U.S.C.

§ 1983, seeking damages or amelioration of those conditions by injunction. See Camacho Lopez

v. Lowe, Civ. No. 20-563, 2020 WL 1689874, at *4–5 (M.D. Pa. Apr. 7, 2020). However, “[w]here

a petitioner seeks release from detention, habeas (not a § 1983 action seeking release) is proper.”

Hope, 2020 WL 5001785, at *6. A habeas petition is the process by which an individual may

challenge the “fact or length” of confinement. See Preiser v. Rodriguez, 411 U.S. 475, 494 (1973).

To date, the United States Supreme Court has not expressly stated whether a conditions of

confinement claim may be raised through a habeas corpus petition. See Ziglar v. Abbasi, 137 S.



                                                   9
    Case 2:20-cv-11734-KM Document 16 Filed 09/14/20 Page 10 of 22 PageID: 1406




Ct. 1843, 1862-63 (2017) (“[W]e have left open the question whether [individuals] might be able

to challenge their confinement conditions via a petition for a writ of habeas corpus.”); see also Bell

v. Wolfish, 441 U.S. 520, 526 n.6 (1979) (“[W]e leave to another day the question of the propriety

of using a writ of habeas corpus to obtain review of the conditions of confinement.”); Preiser, 411

U.S. at 499 (“When a prisoner is put under additional and unconstitutional restraints during his

lawful custody, it is arguable that habeas corpus will lie to remove the restraints making custody

illegal.”). However, recently the United States Court of Appeals for the Third Circuit recognized

the viability of conditions of confinement claims through a § 2241 petition. See Hope, 2020 WL

5001785, at *7. In Hope v. Warden York Cty. Prison, the Third Circuit held that an immigration

detainee’s constitutional challenge to their conditions of confinement was “a matter properly

challenged by petition for the writ.” Id. The Third Circuit cautioned, however, that “[i]n

recognizing the viability of this § 2241 claim we are not creating a garden variety cause of action.”

Id. Rather, under the “extraordinary circumstances” presented by the COVID-19 pandemic, the

petitioners’ “§2241 claim seeking release on the basis that unconstitutional conditions require it is

not improper.” Id. (internal quotation marks and citation omitted). Accordingly, I find that subject

matter jurisdiction exists to review Petitioner’s claims. 6

                                      IV.     LEGAL STANDARD


6
         Jurisdiction is also properly laid in this particular court because Petitioner is detained within this
district and alleges that his detention violates the Constitution. With exceptions not relevant here, a
petitioner may seek § 2241 relief only in the district wherein he or she is held in custody. Carafas v.
LaVallee, 391 U.S. 234, 238 (1968); see also United States v. Figueroa, 349 F. App’x 727, 730 (3d Cir.
2009) (reviewing case law requiring filing in district of confinement); Gutierrez v. Gonzales, 125 F. App'x
406, 412 (3d Cir. 2005) (surveying territorial custody requirement in relation to ICE detainees who were
removed). That jurisdictional/territorial requirement flows naturally from the nature of a habeas petition,
which is directed to the petitioner’s custodian and alleges that the custodian is holding the petitioner in
violation of the constitution, laws, or treaties of the United States. 28 U.S.C. § 2241(c); Rumsfeld v. Padilla,
542 U.S. 426, 447 (2004) (“Whenever a § 2241 habeas petitioner seeks to challenge his present physical
custody within the United States, he should name his warden as respondent and file the petition in the
district of confinement.”) (citations omitted); Maleng v. Cook, 490 U.S. 488, 490 (1989).

                                                      10
 Case 2:20-cv-11734-KM Document 16 Filed 09/14/20 Page 11 of 22 PageID: 1407




       The petition and motion for a TRO both seek Petitioner’s release from ICE custody during

the COVID-19 pandemic. (DE 1 at 31; DE 2 at 43.) As stated previously, I construe Petitioner’s

motion as a request for a preliminary injunction. See Hope v. Warden York Cty. Prison, Civ. No.

20-1784, 2020 WL 1922372, at *2–4 (3d Cir. Apr. 21, 2020); Ousman D. v. Decker, Civ. No. 20-

2292, 2020 WL 1847704, at *4 (D.N.J. Apr. 13, 2020). Such injunctive relief is an “extraordinary

remedy” and “should be granted only in limited circumstances.” Am. Tel. & Tel. Co. v. Winback

& Conserve Program, Inc., 42 F.3d 1421, 1426–27 (3d Cir. 1994) (internal quotation marks

omitted). In order to obtain a preliminary injunction, the moving party must demonstrate:

               (1) a reasonable probability of eventual success in the litigation, and
               (2) that it will be irreparably injured . . . if relief is not granted. . . .
               [In addition,] the district court, in considering whether to grant a
               preliminary injunction, should take into account, when they are
               relevant, (3) the possibility of harm to other interested persons from
               the grant or denial of the injunction, and (4) the public interest.

Reilly v. City of Harrisburg, 858 F.3d 173, 176 (3d Cir. 2017) (alteration in original) (quoting Del.

River Port Auth. v. Transamerican Trailer Transport, Inc., 501 F.2d 917, 919-20 (3d Cir. 1974)).

The movant bears the burden of establishing “the threshold for the first two ‘most critical’ factors

. . . If these gateway factors are met, a court then considers the remaining two factors and

determines in its sound discretion if all four factors, taken together, balance in favor of granting

the requested preliminary relief.” Id. at 179.

       A likelihood of success on the merits requires “a showing significantly better than

negligible but not necessarily more likely than not.” See id. Additionally, the strength of a claim

on the merits is in a kind of resonance with the balance of the harms: “the more net harm an

injunction can prevent, the weaker the plaintiff’s claim on the merits can be while still supporting

some preliminary relief.” Id. at 178 (quoting Hoosier Energy Rural Elec. Coop., Inc. v. John

Hancock Life Ins. Co., 582 F.3d 721, 725 (7th Cir. 2009)).


                                                    11
 Case 2:20-cv-11734-KM Document 16 Filed 09/14/20 Page 12 of 22 PageID: 1408




                                       V.     DISCUSSION

       Petitioner asserts two causes of action arising under the Fifth and Fourteenth Amendments:

a conditions of confinement claim and a deliberate indifference claim. (DE 1 at 29–30.) He submits

that these due process violations warrant his immediate release from custody. (Id. at 29.) Based

upon the evidence presented to the Court, I find that Petitioner has not met the standard for a

preliminary injunction.

A.     Likelihood of Success on the Merits

          i.   Conditions of Confinement

       Petitioner argues that his detention at ECCF, in light of his particular medical

vulnerabilities and the ongoing pandemic, is unconstitutionally punitive. (DE 1 at 29; DE 2 at 19.)

He submits that Respondents’ efforts to prevent the spread of COVID-19 are insufficient and

emphasizes alleged inadequacies in ECCF’s protocols, such as the failure to provide detainees with

masks and the inability of detainees to socially distance. (DE 2 at 27–28.) Moreover, Petitioner

argues that the Government’s interest in his detention cannot justify detaining a medical vulnerable

individual such as himself, especially when he does not present a danger to the community and is

not a flight risk. (Id. at 29–30.) Respondents assert, however, that ECCF has undertaken significant

measures to minimize and contain the spread of COVID-19 and that Petitioner’s disagreement

with ECCF’s response does not demonstrate that the conditions of his confinement amount to

punishment. (DE 9 at 27.) Additionally, Respondents argue that Petitioner’s detention is rationally

related to the Government’s legitimate interest in effectuating his final order of removal, protecting

the public, and ensuring the management of the detainee population at ECCF. (Id. at 21.)



                                                 12
 Case 2:20-cv-11734-KM Document 16 Filed 09/14/20 Page 13 of 22 PageID: 1409




       An immigration detainee’s conditions of confinement claim is properly analyzed under the

Due Process Clause of the Fifth Amendment. See E.D. v. Sharkey, 928 F.3d 299, 306–07 (3d Cir.

2019) (holding that immigration detainees are entitled to the “same due process protections” as

pretrial detainees). Consistent with due process, “a detainee may not be punished prior to an

adjudication of guilt.” See Bell v. Wolfish, 441 U.S. 520, 535 (1979). To determine whether a

challenged condition amounts to punishment, a court will consider whether it “is reasonably

related to a legitimate government objective.” Sharkey, 928 F.3d at 307. If it is not, then a court

may infer “that the purpose of the governmental action is punishment that may not be

constitutionally inflected upon detainees qua detainees.” Id. (quoting Hubbard v. Taylor, 538 F.3d

229, 232 (3d Cir. 2008)).

       Conditions of confinement are “reasonably related” to a legitimate governmental objective

if they serve a legitimate purpose and be rationally related to that purpose. See Hubbard, 538 F.3d

at 232. A challenged condition may amount to impermissible punishment if there is “an expressed

intent to punish on the part of detention facility officials,” if there is no “alternative purpose to

which [the condition of confinement] may rationally be connected is assignable for it,” or if the

condition is “excessive in relation to the alternative purpose assigned [to it].” See Bell, 441 U.S. at

538 (quoting Kennedy v. Mendoza-Martinez, 372 U.S. 144, 168–69 (1963)).

       A recent Third Circuit case has specifically addressed immigration detainees' conditions of

confinement claims during the COVID-19 pandemic. See Hope, 2020 WL 5001785, at *8–11. In

Hope v. Warden York Cty. Prison, the Court of Appeals held that a court must examine “the totality

of the circumstances” in order to determine whether conditions of confinement are rationally

related to a legitimate governmental purpose, or whether they are excessive in relation to that

purpose. Id. at *9 (citing Hubbard v. Taylor, 399 F.3d 150, 159–60 (3d Cir. 2005)). The Court of



                                                  13
 Case 2:20-cv-11734-KM Document 16 Filed 09/14/20 Page 14 of 22 PageID: 1410




Appeals noted that “[i]n assessing whether conditions and restrictions are excessive given their

purposes, the courts must acknowledge that practical considerations of detention justify limitations

on ‘many privileges and rights.’” Id. (quoting Bell, 441 U.S. at 545–46). The Court also

underscored the need to recognize the “legitimate objectives and difficulties of managing a

detention facility” and announced a principle of deference to the prison authorities’ expertise:

               We defer to administrators on matters of correctional facility
               administration “not merely because the administrator ordinarily will
               ... have a better grasp of his domain than the reviewing judge, but
               also because the operation of our correctional facilities is peculiarly
               the province of the Legislative and Executive Branches of our
               Government not the Judicial.”

Id. (quoting Bell, 441 U.S. at 520).

        Finally, the Third Circuit held that in addressing an immigration detainee’s conditions of

confinement claim, courts must also recognize the “multiple legitimate governmental objectives,

including: (1) ensuring Petitioners’ appearances at removal proceedings; (2) protecting the public;

and (3) managing the detention facilities.” Id. Ultimately, in Hope, the Third Circuit held that

“[c]onsidering all the responsive measures specifically implemented [by those facilities] to detect

and to prevent spread of the virus, the challenges of facility administration during an

unprecedented situation, and the purposes served by detention,” the petitioners had not shown a

likelihood of success on their claim that their conditions of confinement constituted punishment.

Id. at *11.

        With these considerations in mind, I turn to the facts of the present case. Here, Petitioner

suffers from multiple medical conditions that the CDC has identified as placing him at heightened

risk for severe illness if he contracts COVID-19. These conditions include his obesity, COPD, and

moderate asthma. See Ctrs. for Disease Control and Prevention, People with Certain Medical

Conditions,     https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-


                                                 14
 Case 2:20-cv-11734-KM Document 16 Filed 09/14/20 Page 15 of 22 PageID: 1411




medical-conditions.html (last visited Sept. 14, 2020). Petitioner also has a history of smoking and

suffers from a mental health disorder. (DE 3 at 9–10.) Petitioner’s medical records demonstrate,

however, that he is receiving regular care for his medical conditions. (See generally DE 10-1.) He

has received an inhaler for his asthma and respiratory problems, been encouraged to lose weight,

and been prescribed medication to treat his mood disorder. (Id. at 132, 224–25.)

        While recognizing that Petitioner suffers from these medical vulnerabilities, I also consider

the significant measures that ECCF has implemented to minimize and contain infection at its

facility. (See pp. 5–8, supra, for more detail.) Although bunk beds in the individual cells are close

together, the central area of the housing unit has sufficient space to practice social distancing.

Recreation groups have been modified to limit close interaction between detainees and meals are

now furnished to detainees in their cells or the recreation area in order to avoid congregating.

Detainees have been educated as to sanitary practices and a “designated detainee” supervised by

ECCF staff is tasked with cleaning commonly used items, such as telephones and toilets, in

between uses. Detainees have free access to soap and are encouraged to use it. Access to

disinfectant agents is controlled, for safety reasons, but it is available.

        Medical care complies with CDC guidelines. Surgical masks are issued, not to everyone,

but to those with symptoms suggesting COVID-19. Those with moderate to severe symptoms are

sent to the hospital; those with mild symptoms are quarantined. Symptomatic persons are

immediately placed on anti-viral medications and their vitals are monitored daily. Detainees who

may have been exposed to a confirmed case are “cohorted” for fourteen days to prevent any further

spread. Detainees with health conditions identified by the CDC as high risk are housed separately;

individuals with “well-controlled” chronic conditions, however, remain in general population.




                                                   15
 Case 2:20-cv-11734-KM Document 16 Filed 09/14/20 Page 16 of 22 PageID: 1412




          Petitioner argues, however, that there are “numerous, specific deficiencies” within

ECCF’s protocols which render the measures inadequate to protect medically vulnerable

individuals. (DE 11 at 5.) Some of those deficiencies include: the inability to socially distance

inside cells; the failure of ECCF staff to enforce social distancing in common areas; the failure to

provide masks to all detainees; the absence of adequate diagnostic testing and reliance on

quarantine and cohorting practices; and the failure to provide additional protections for medically

vulnerable individuals. (Id. at 5–7.) However, the Third Circuit has warned of making “ideal”

scenarios a “sine qua non of constitutional detention.” Hope, 2020 WL 5001785, at *10. Rather,

deference must be given to “administrators on matters of correctional facility administration.” Id.

at *9. Indeed, the CDC has recognized that certain measures, such as social distancing and

widespread testing, may not be practicable at each facility. See Ctrs. for Disease Control and

Prevention,         Guidance       for       Correctional          &        Detention      Facilities,

https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/guidance-

correctional-detention.html (last visited Sept. 14, 2020) (stating that social distancing at detention

facilities may not always be possible and that social distancing strategies “will need to be tailored

to the individual space in the facility and the needs of the population and staff”); Ctrs. for Disease

Control       and   Prevention,    Testing     in        Correctional   &     Detention    Facilities,

https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/testing.html#ftn1

(last visited Sept. 14, 2020) (stating that implementation of testing “should be guided by what is

feasible, practical, and acceptable, and should be tailored to the needs of each facility”). Yet, ECCF

appears to be following a majority of the CDC guidance for detention and correctional centers.

Compare (DE 9-5), with Ctrs. for Disease Control and Prevention, Guidance for Correctional &

Detention       Facilities,    https://www.cdc.gov/coronavirus/2019-ncov/community/correction-



                                                    16
    Case 2:20-cv-11734-KM Document 16 Filed 09/14/20 Page 17 of 22 PageID: 1413




detention/guidance-correctional-detention.html (last visited Sept. 14, 2020). Where certain

measures are not feasible, such spacing bunk beds six feet apart, ECCF has created a “workaround”

by “skipping over beds” where possible. (DE 9-5 at 2.)

         I have remarked in prior, pre-Hope decisions that the Court is interested in results; with the

best will in the world, a prison might find itself simply unable to contain a dangerous outbreak.

Fortunately, we are no longer where we were in March-April 2020. For 12 weeks, ECCF has

reported no new positive cases among detainees. There have been no new reported cases among

inmates for the past six weeks, among correctional staff for the past two weeks, or among civilian

staff for at least 15 weeks. To be sure, it is possible for the Court to criticize the adequacy of certain

measures; to be sure, anything less than daily testing of 100% of the detainees leaves open the

possibility of undetected, asymptomatic, yet contagious cases. Still, these results speak

persuasively to the effectiveness of the institution’s response. 7

         Furthermore, Respondents also have a legitimate interest in Petitioner’s continued

detention. “Detention of aliens pending their removal in accordance with the INA is constitutional

and is supported by legitimate governmental objectives.” Hope, 2020 WL 5001785, at *11 (citing

Demore v. Kim, 538 U.S. 510, 531 (2003); Wong Wing v. United States, 163 U.S. 228, 235 (1896)).

Such objectives include enforcing immigration laws, protecting the community, and preventing

individuals from absconding. See Jorge V. S. v. Green, Civ. No. 20-3675, 2020 WL 1921936, at

*4 (D.N.J. Apr. 21, 2020); see also Jennings v. Rodriguez, 138 S. Ct. 830, 836 (2018) (stating that

detention can ensure a detainee does not abscond or engage in criminal activity before a final



7
        Moreover, these trends do not seem to be outliers; they parallel a dramatic drop in the rate of
infection in New Jersey generally. From a peak in the neighborhood of 4,000 new cases or more per day in
mid-April 2020, New Jersey is now reporting numbers in the 400-500 range, and fatalities have plunged
dramatically. See New Jersey COVID-19 Information Hub, https://covid19.nj.gov (last visited September
14, 2020). I do not mean to imply, of course, that we have put the pandemic behind us; far from it.

                                                   17
 Case 2:20-cv-11734-KM Document 16 Filed 09/14/20 Page 18 of 22 PageID: 1414




determination as to their immigration status can be made); Zadvydas v. Davis, 533 U.S. 678, 690–

91 (2001) (identifying “ensuring the appearance of aliens at future immigration proceedings” and

“protecting the community” as governmental objectives).

       In this case, the Petitioner has twice been released on bond and both times he has been

reincarcerated based on his arrests for new offenses. He is subject to a final order of removal, but

has twice been cited for refusal to comply with ICE’s efforts to remove him, seemingly prolonging

the detention until such time as ICE may accomplish the removal by force. See p. 3, supra. An IJ

has found that he not only presents a danger to the community, but also presents a risk of flight. In

such a case, the detention is not disproportionate to the legitimate interests of the government.

        Accordingly, in “[c]onsidering all the responsive measures specifically implemented to

detect and to prevent spread of the virus, the challenges of facility administration during an

unprecedented situation, and the purposes served by detention,” I do not find that Petitioner’s

confinement is tantamount to punishment, and he has not demonstrated a likelihood of success on

the merits of his conditions of confinement claim. Hope, 2020 WL 5001785, at *11.

         ii.   Inadequate Medical Care

       Petitioner also argues that Respondents have acted with deliberate indifference towards his

serious medical needs failing to release him from custody. (DE 1 at 29.) Petitioner states that

Respondents are aware of the serious risk posed by the virus but have failed to take the only action

that can address his medical needs–his release. (Id. at 29–30.) Respondents maintain, however,

that the Third Circuit in Hope has rejected the argument that a facility must eliminate all possible

risk of COVID-19. (DE 9 at 30.) Respondents also assert that Petitioner has failed to show any

denial of medical care, as he is being treated regularly for his health conditions. (Id. at 29–30.)




                                                  18
 Case 2:20-cv-11734-KM Document 16 Filed 09/14/20 Page 19 of 22 PageID: 1415




       The applicable legal standard for an immigration detainee’s inadequate medical care claim

is that of deliberate indifference. See Hope, 2020 WL 5001785, at *12; Harvey v. Chertoff, 263 F.

App'x 188, 191 (3d Cir. 2008) (citing Natale v. Camden Cty. Corr. Facility, 318 F.3d 575, 581-85

(3d Cir. 2003)). “To establish deliberate indifference, Petitioners must show the Government knew

of and disregarded an excessive risk to their health and safety.” Hope, 2020 WL 5001785, at *12

(emphasis in original). Significantly, “[w]here a prisoner has received some amount of medical

treatment, it is difficult to establish deliberate indifference, because prison officials are afforded

considerable latitude in the diagnosis and treatment of prisoners.” Palakovic v. Wetzel, 854 F.3d

209, 227 (3d Cir. 2017) (citing Durmer v. O’Carroll, 991 F.2d 64, 67 (3d Cir. 1993)).

       Within the context of COVID-19, the Third Circuit has stated that the Government is not

constitutionally required to entirely eliminate a detainee’s risk of contracting the virus. Hope, 2020

WL 5001785, at *12. “[A] failure to eliminate all risk [of infection does not] establish that the

Government was deliberately indifferent to [a detainee’s] serious medical needs.” Id. at *13.

Moreover, “‘mere disagreement’ as to the response to the risk to Petitioners in light of their medical

condition” is also insufficient to establish a constitutional infringement. Id. at *12 (quoting

Monmouth Cnty. Corr. Inst. Inmates v. Lanzaro, 834 F.2d 326, 346 (3d Cir. 1987)).

       Here, Petitioner’s argument requires Respondents to either eliminate any risk of COVID-

19 at ECCF, or release him from detention. However, as the Third Circuit held in Hope, this is not

the constitutional standard. ECCF has enacted significant measures to prevent the spread of

COVID-19. They have undertaken efforts to permit social distancing, increase general cleaning of

the facility, monitor detainees’ health, and provide ongoing medical treatment, including testing,

to detainees who exhibit symptoms consistent with COVID-19. (See generally DE 9-5.) Moreover,

Petitioner has been receiving regular care and treatment for his health conditions. These actions



                                                 19
 Case 2:20-cv-11734-KM Document 16 Filed 09/14/20 Page 20 of 22 PageID: 1416




by Respondents do not demonstrate a reckless disregard for the serious threat that COVID-19

poses or Petitioner’s health issues. Although Petitioner may disagree as to the response taken by

ECCF and the Government, that does not establish a constitutional infringement. See Hope, 2020

WL 5001785, at *12. Accordingly, I find that Petitioner has not shown that Respondents have

evinced deliberate indifference towards his serious medical needs and he has likewise not

demonstrated a likelihood of success on the merits of his claim.

B.     Irreparable Harm

       The second factor in determining whether an individual is entitled to a preliminary

injunctive relief requires the moving party to show that he is “more likely than not to suffer

irreparable harm” absent the relief requested. Reilly, 858 F.3d at 179. Petitioner argues that “[t]he

risk . . . of contracting a potentially deadly respiratory virus for which there is no vaccine or cure,

is an imminent irreparable harm.” (DE 2 at 39–40.) He submits that, if released, he plans to reside

at his brother’s private home in Monmouth County, New Jersey where he would be able to isolate,

have access to protective equipment such as masks, and have access to local physicians and

hospitals if needed. (DE 1 at 24; DE 11 at 10.) Petitioner states that his likelihood of contracting

COVID-19 while at home with his brother is drastically lower than his likelihood of contracting

COVID-19 at ECCF. (DE 2 at 40.) However, Respondents assert that the Third Circuit has rejected

the bare argument that contracting COVID-19 would constitute irreparable harm because

individuals can contract the virus whether they remain detained or are released. (DE 9 at 31.)

Respondents submit that Petitioner here has failed to show irreparable harm because he has not

indicated how the conditions at ECCF would compare to his conditions if released. (Id.)

       As Respondents correctly point out, the Third Circuit has held that the argument that

detainees face irreparable harm should they contract the virus is not sufficient, standing alone, to



                                                  20
    Case 2:20-cv-11734-KM Document 16 Filed 09/14/20 Page 21 of 22 PageID: 1417




demonstrate irreparable harm because “it applies regardless whether Petitioners are detained or

released.” Hope, 2020 WL 5001785, at *13. Rather, the Third Circuit stated, courts should engage

in a more particularized inquiry, addressing concerns such as an individual’s medical risks,

healthcare access needs, detention conditions, and release circumstances. Id. “In other words, were

[the petitioners] more likely to contract the virus [if released] than if they remained detained?” Id.

         Here, Petitioner does allege that, if released, he will be less likely to contract COVID-19

because he will be able to self-quarantine in his brother’s home and no longer be exposed to

“dozens of unrelated individuals who could potentially transmit COVID-19.” (DE 11 at 10.)

Comparatively, at ECCF, Petitioner is unable to socially distance himself from his cellmate.

Director Ortiz’s declaration indicates that bunk beds within cells are not spaced six feet apart. As

a result of this, Petitioner states that even if he were to stay inside his cell all day to avoid

interaction with others, he would still be unable to protect himself from his cellmate.

         Petitioner also states that, if released, he will also have access to a face mask. (DE 11 at

10.) While the State of New Jersey has mandated that individuals wear face coverings while in

public and unable to socially distance, detainees at ECCF have not been provided with masks and

Petitioner is therefore unable to engage in this preventative measure. See N.J. Exec. Order No. 163

(Jul. 8, 2020), https://nj.gov/infobank/eo/056murphy/pdf/EO-163.pdf.

         Petitioner also contends that if released he will have access to a private physician and a

local hospital. (DE 11 at 10.) This availability of medical care is similar to what Petitioner receives

at ECCF where he has regular access to medical treatment and a local hospital if needed. 8 Although



8
        I also note that the number of cases in Monmouth County, where Petitioner would reside if released,
is notably fewer than the number of cases in Essex County where Petitioner is detained. See N.Y. Times,
New Jersey Coronavirus Map and Case Count https://www.nytimes.com/interactive/2020/us/new-jersey-
coronavirus-cases.html (last visited Sept. 11, 2020); see also Hope, 2020 WL 5001785, at *13 (questioning
the prevalence of COVID-19 in petitioners’ home communities).

                                                    21
    Case 2:20-cv-11734-KM Document 16 Filed 09/14/20 Page 22 of 22 PageID: 1418




no one is safe from COVID-19 transmission, I find that under the circumstances in this case,

Petitioner is more likely to contract the virus if detained than is he is released. 9



         Although Petitioner has shown he will more likely than not suffer irreparable harm absent

the relief request, he has not demonstrated a likelihood of success on the merits of his claims.

Thus, since he has not met the threshold showing of both “gateway factors” required for a

preliminary injunction, I need not address the remaining two factors – the possibility of harm to

other interested persons from the grant or denial of the injunction and the public interest. See Reilly,

858 F.3d at 179 (holding that a court considers the final two factors only if the first two “gateway

factors are met”); see also Emerson O. C.-S. v. Anderson, Civ. No. 20-3774, 2020 WL 1933992,

at *7 (D.N.J. Apr. 22, 2020) (declining to address remaining preliminary injunction factors after

determining that movant had not demonstrated a likelihood of success on the merits of his claim).

         Petitioner’s § 2241 and motion for a TRO will both be denied.

                                            CONCLUSION

         For the foregoing reasons, the petition (DE 1) and motion for a temporary restraining order,

construed as a motion for a preliminary injunction (DE 2), are denied. An appropriate order

follows.

DATED: September 14, 2020

                                                                  /s/ Kevin McNulty
                                                                  ______________________________
                                                                  KEVIN MCNULTY
                                                                  United States District Judge
9
         Any finding of irreparable harm, however, is tinged by a sense that the harm, or at least its
continuation, is self-inflicted. As noted above, the Petitioner has been slated for removal—actual removal,
of course, being the event that would end the detention in the normal course—and has twice been cited
for refusal to comply with administrative requirements. See p. 3, supra. It may be that he prefers detention
at ECCF, even under present conditions, to deportation, but that is not a preference that should figure in
the Court’s analysis.

                                                    22
